Earl Warren: -- versus Subversive Activities Control Board. Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice and may it please the Court. Returning to my argument, I tried to give some further consideration to this problem of separability and see if I couldn't draw upon the decisions of the Court to find a case that might elucidate, illuminate the questions better than I have been doing. And I thought that it would be helpful to the Court if I would call its particular attention to the case of Electric Bond Company versus the Commissioner, in 303 U.S. 419. You probably immediately recall that that's the Public Utility Holding Company Act and it provided for a number of things in the Act and one of them was of course registration and another was that they file a registration statement and then there were a long list of other provisions that were also included in the Act. And a very bitter controversy occurred before this Court, which the petitioners in that case, claim that the Act was inseparable and that you had to construe all of the various provisions together. I make my position clear in this case on behalf of the Government, in telling the Court yesterday that the Communist Party alone could register. I did not mean to indicate that I was giving up, on behalf of the Government, any of the other provisions. I was trying to make it clear that I thought the Court had the duty, under the law and under its decisions, to take each part of the statute step by step and examine each part since there was a separability provision and determine the validity of each provision as it became ripe because of its properly coming before this Court under its decisions for determination as to each of the various portions. And I did not mean to indicate, if anyone misunderstood me, that the Communist Party should not be required to register on a statement as the next step after registering as a Party. And that then various other provisions of the Act would still be applicable unless this Court determined that they were unconstitutional or invalid in a proper case. In such event, and each one that the Court would strike down, would disappear from the Act but the rest of it would be enforceable. I also tried to indicate that I thought that this Court only has before it, limited issues at this time because the other issues were premature and not ripe. Now, in the Electric Bond and Share case, we have a case that is exactly parallel on this element of separability. I'm not saying for a moment that it involved a First Amendment problem. In this case, it does not but it does involve the -- the problem of whether or not, an Act has numer -- numerous provisions and whether those provisions should be treated separately when the Congress says so in how this Court should Act in such a matter and treatment.
Hugo L. Black: Did it involve the Fifth Amendment problem (Inaudible)
J. Lee Rankin: Well, Mr. Justice Black, I think it could've been in this regard. It -- the registration statement, of course, required all the kinds of information as I'm sure you are familiar with and a part of that, for example on the Insul Holdings, there are all kinds of fraudulent transactions alleged with regard to (Inaudible) about stock transactions.
Hugo L. Black: It doesn't mean setting up another action in fact?
J. Lee Rankin: No, I mean that -- that that was a factual situation that came -- that was revealed to the public in connection with the Insul and if --
Hugo L. Black: It required for them to deal in the future and the present facts?
J. Lee Rankin: Yes, but it also would probably give a lead to who the officers in the Insul Empire were in regard to all of these various transactions that were alleged to be fraudulent about the issue of the Insul stock, if you recall, at that time so that I think there was the problem of whether a registration statement would reveal, although it was not developed in the case as -- as decided by the Court.
Hugo L. Black: Was there evidence to suggest (Inaudible)
J. Lee Rankin: It was not suggested in this as far as the opinion of the Court rules, but it did deal with the question of separability and the duty of the Court to -- where there was such a provision like there is in this case to separate out a portion of the statute that was divisible and you said there was a presumption in that regard and it should be followed. And therefore, the statute was found to be enforceable and valid.
Felix Frankfurter: Is that – the case dealt with it, the case turned on?
J. Lee Rankin: Well, that's what I mean Mr. Justice Frankfurter. That was the heart of Chief Justice Hughes' opinion in regard to it and the contention was bitterly made that you couldn't consider a registration and the registration of statement as a separate matter, but you had to -- had to consider them altogether and the Court said, "That was not correct and that you should take those separately.
Hugo L. Black: I understood they were raising and may be I am wrong about it, the place is in fact different, possibly a district case. The argument here that I can gather to each of the problems is, what is decided in the Act in Communist Party in fact, amounts -- well, not expressly declare it to a direct money unequivocal practical outlawry of the political party, which at least, in some of the evidences is (Inaudible) small political party. The plaintiffs argue -- argued outlawry and that cannot be done. Only way I see it is to determine that it does not invade the Party and its outlaws and the criminal fee of the Party (Inaudible). The only way perhaps, that it grieves death certificates to see whether taken as a whole, it does amount with the three outlawing of (Inaudible) when illegal Act relates to Justice Stewart's opinion to -- I recall the Mr. Justice Brandeis -- if he made a crime but you couldn't go all the way to the bridge between them of speak and express influence, simply because some of the activities were illegal. I assume that that is done. And assuming that you can only find that out by looking at the whole Act and all of its statutes, how could the Court and members of the Senate merely to registration as the other Parties.
J. Lee Rankin: Well, Mr. Justice Black, in the Electric Bond case, it was claimed that that was a Death Sentence Act and all of these provisions were so extreme, including prohibition of use of mails for legitimate purposes that it would kill the Utility Holding Company. So the same parallel contention was being made and the Court said the examination should not be made on that basis. The question was to carry out the will of the Congress and deal with it on a separable basis and take each part and see whether that could be enforced in dealing with the problem.
Hugo L. Black: Do you have any other cases, as I understood, of that case under the light -- that case which did not refer to freedom of speech, prayer and proximity as far as I recall it and (Inaudible). The mere registration is met to providing or to make any changes as for the -- the other members to bring about a conviction.
J. Lee Rankin: Well, there were all kinds of Fifth Amendment claims in that case, but they were question of whether you take the property without due process but they were there and they were apparent that they were doing real damage.
Hugo L. Black: You prevent that case in disposing of the case.
J. Lee Rankin: Well, I think it is on the separability question.
Felix Frankfurter: Would the Court subsequently, if he was -- do you claim that other Fifth Amendments --
J. Lee Rankin: Well, it the expressed --
Felix Frankfurter: I don't mean -- I don't mean in this -- I don't mean the Electric Bond and Share but later to just (Inaudible) it's under (Inaudible) clause.
J. Lee Rankin: Yes, Mr. Justice and the Court said to all those questions to reserve --
Felix Frankfurter: I mean the -- those -- those were not privilege questions. They were -- being asked by this Court.
J. Lee Rankin: Well, I don't contend that they shouldn't be in this matter. They're all there.
Felix Frankfurter: And the plaintiff established what? What the issues were in the Electric Bond and Share or whether they weren't.
J. Lee Rankin: Yes.
Felix Frankfurter: I think it came out to affect, I don't know the cause and perhaps the validity of the death sentence which was refused to be passed on in Electric Bond and Share, is that correct?
J. Lee Rankin: That's correct, Mr. Justice.
John M. Harlan II: But I assume --
Felix Frankfurter: Unlike the -- I wish you could tell me what the metaphor of outlawing, what did any bearings that the Communist Control Act of 1954, in his statement, therefore, the Communist Party should be outlawed there if anything (Inaudible)
J. Lee Rankin: We don't think it has any.
Felix Frankfurter: What -- what does that -- what is -- what's the function? What purpose to that?
J. Lee Rankin: None at all, as far as the Government is concerned. It's merely a -- a recital of the statement by Congress, but it didn't act to do that.
Felix Frankfurter: And so instead the (Inaudible) is learning the fact. That's just the -- an exaltation or a belief, is that it?
J. Lee Rankin: That's right, Mr. Justice --
Hugo L. Black: Well, you argue here that any party -- any party that operates as a party, rather than act like just the Smith Act, as I understand you.
J. Lee Rankin: Well, let me try to --
Hugo L. Black: Incumbent practice as an outlawing.
J. Lee Rankin: I make myself plain on that, Mr. Justice Black. The Government does not treat this or believe that this is just a party. It thinks that the --
Hugo L. Black: I understand that, I understand you.
J. Lee Rankin: And that makes all of the difference in the world.
Hugo L. Black: Well, then it changes but -- but you can't change it by giving it a different label, can you?
J. Lee Rankin: No, we can by --
Hugo L. Black: And does -- does it -- does it or has it, or has it not and I'm not talking about in all of the claims. Has it or has it not as to provoked sought votes, sought members on public questions which -- which -- to some of which is said to be wholly illegal but has it or not, acted in that respects and that element was there as a party?
J. Lee Rankin: Yes.
Hugo L. Black: As a political party.
J. Lee Rankin: And presumably, it has done lawful acts as well as unlawful act.
Hugo L. Black: What I'm getting at is this. We've said that the reference to the littering in the streets that there are other ways to prevent littering in the streets that bars freedom of speech and press. You could go after the direct act to consider. Does this -- do these laws (Inaudible) make it legal or illegal (Inaudible) is not a punishment of what the Congress wanted to do, tried to do, to outlaw the parties which burdens on it that make it impossible to act in the Party to any of the things that the Party is doing. Do you believe that it could possibly act through the Party, with these things, these laws, I think.
J. Lee Rankin: Well, I think it could do -- it could act as a party, yes.
Hugo L. Black: How?
J. Lee Rankin: But I think that it would have --
Hugo L. Black: How could they manage to check what's presented to your members?
J. Lee Rankin: Well, he could continue to --
Hugo L. Black: Wouldn't it be better to meet the case in on to put on something down. Congress has intended to the Communist Party, it imposed sanctions that amount to outlaw (Inaudible). It is not singled out action which it has -- it has imposed, although it hasn't said so but in doing that it can place the burden as to the burden which would seem to bond from doing all of the -- to the business of the Party, would have to be the function. Tactics, no -- no tactics as that there is no (Inaudible). How could it function as a party?
J. Lee Rankin: Well, the Congress was not trying that issue that it's just a party and I'm trying to --
Hugo L. Black: And I -- I understand that, I agree with that (Inaudible) My question is based on that assumption. Did it believe and said that was -- that they engaged in business of advocating some kind of reason at all, whatever it was to the old law of this Government by the Court upholds toward the staff and that's the reason that Congress had -- as I read the Act and sought to make it impossible to (Inaudible). Perhaps, someone may have thought, as was suggested by distinguished citizens that it would find the outlaws, would violate the Constitution. Whether it could be done, simply, by imposing the sanctions of the burden and they did impossibly and that is -- is the form of sanctions. I'm not criticizing it as to that but isn't that what we have to meet here in this case and taken as a whole that this Act, insofar the various threats hanging over to all these sanctions, but the operation of it is advised.
J. Lee Rankin: Well, I think that you have to assume what Congress provided that it had to be a -- a party that was dominated and controlled.
Hugo L. Black: I -- of -- of course. Of course --
J. Lee Rankin: -- by a foreign country.
Hugo L. Black: Of course.
J. Lee Rankin: And that it --
Hugo L. Black: And it maybe that that is what would save its constitutional analysis that allowed the foreign (Inaudible) and the outlaws. But what I'm saying is, why (Inaudible) -- why not meet the case or can say that this Congress has had, does it outlaw the party because insofar -- far (Inaudible) and because it's perfect eventually that this (Inaudible). Why not meet that constitutional issue which is plainly in it to mean --
J. Lee Rankin: I think you have to recognize the separability decision too which -- and ends by the Congress, so as to carry out whatever there is of the statute that you consider to be valid because that's a part of it.
Earl Warren: But General, if we -- should -- if the Court should disagree with you on the question as to whether the First Amendment problems and the Fifth Amendment problems aren't before us at the present time. Suppose we should conclude that all of those problems are before us, would we then proceed with the -- with the -- your separability theory in accordance with the case you have cited and still do justice to the case.
J. Lee Rankin: I think we could, Mr. Justice -- Mr. Chief Justice. I think that in the first place, I have not tried to indicate -- I thought the First Amendment problem was here but I thought it was in regard to each separate part of it, as there is a First Amendment case in a registration and the registration statement. I don't want this -- help you to understand that I don't think there's any First Amendment involved.
John M. Harlan II: Could I ask you one question and -- and I -- as far as I'm concerned, I hope you cover the individual sanctions.
Earl Warren: I wonder if I can -- I think you may have to, unless --
John M. Harlan II: I beg your pardon.
Earl Warren: Unless you have to (Inaudible) please the Court.
John M. Harlan II: Sorry.
J. Lee Rankin: Well then, I think you would have to view it in each question when it becomes right. If the registration statement is answered and they sign in their names and don't raise any Fifth Amendment problems, I don't think you have any question or problem in it whatsoever. They have a right to come in and sign their names, say they're officers, say who the members are, what their finances are, and that's their legal right under the law and this Court has so held.
Earl Warren: But General, my point is -- is this that suppose the Court disagrees with you on that and believes that both refers to the Fifth Amendment problems of the officers and members of the organization are before us as they were in NAACP then would you still say that -- that we could impose the separability clause in a manner that you have indicated what was done under the -- the case you cited.
J. Lee Rankin: Well, of course the -- if you would determine that it couldn't considered that way, then I would think you would decide that Congress is dividing for separability, although they've tried to do it, could not lawfully do it. I think that's the way you would have to decide what you're asking me now. And that you know they said that it was separable but you couldn't find if they were separable as a matter of constitutional law. In that case, you would have to go further. What I'm trying to say is that in this case, exactly the same distinction was made and the Court rejected, and said it had to do if it could, what Congress said and take it piece by piece. Nor to that answer because I'm trying to --
Earl Warren: Well, I -- I didn't think there are any Fifth Amendment problems in that case.
J. Lee Rankin: Well, there were claims --
Earl Warren: -- because I didn't -- I didn't --
J. Lee Rankin: A different kind of Fifth Amendment.
Earl Warren: -- I didn't really believe there were any First Amendment problems --
J. Lee Rankin: No.
Earl Warren: -- in the case either.
J. Lee Rankin: No.
Earl Warren: Now, and my point is specifically this. Suppose this Court was of the opinion that those problems are before us in this case, can we then adopt the reasoning of that case in this one, and determine separability.
J. Lee Rankin: Well, I think you can as to certain phases of it. For instance, I think you might well think -- consider that First Amendment was in the provisions in regard to registration and the Fifth Amendment might be in regard to some. But then you got the problem of the registration statements and whether or not the Government can ask for the information and you have not said, as I read the case, that they can't ask for the information. And you say -- and you have said they can't compel the information. Therefore, until you know whether someone is going to invoke their privilege or give you the (Inaudible) the Government the information, you don't have the case ripe for decisions before the Court and I don't think you reached that particular point, although you reach others.
Felix Frankfurter: Mr. (Inaudible), I think you and the Chief Justice understate there are (Inaudible)
J. Lee Rankin: Sorry.
Felix Frankfurter: -- in determining whether the Fifth Amendment was or wasn't involved in the Electric Bond and Share. The privilege against self-incrimination provision of the Fifth Amendment was not involved. The Due Process Clause of the Fifth Amendment was involved.
J. Lee Rankin: I think I said that -- I tried to say and I --
Earl Warren: I so understood you, yes.
Felix Frankfurter: Well, it -- it can't be subject if Fifth Amendment was not involved because it wasn't involved.
J. Lee Rankin: Yes, Sir.
Felix Frankfurter: In regard to the issue that came before it on the merits and you have the statute label, so the Fifth Amendment was as much involved there, in here or different portions.
Earl Warren: We're talking about self-incrimination in this case throughout, not any other portion it has said.
J. Lee Rankin: I think so.
John M. Harlan II: I don't want to take up any much of your time but answer this question, putting aside the Fifth Amendment claims in a -- on a question of sanctioning, assuming if we were to accept your argument that we should not reach any of the sanction, would there be any other factors other than the factors which are present now that would -- present in the adjudication of the sanction (Inaudible)
J. Lee Rankin: Well --
John M. Harlan II: Basically, your basis that aren't equally before us now.
J. Lee Rankin: Well, on some of them, there wouldn't and in some there would --
John M. Harlan II: Which ones?
J. Lee Rankin: On the registration, I think the facts would be very important.
John M. Harlan II: Oh, registration, I'm talk -- I'm talking about sanctions distinguishing it --
J. Lee Rankin: Well, I think that many of those might be right for adjudication in a declaratory judgment, the action and --
John M. Harlan II: Well, aren't they equally ripe now? But why aren't they equally ripe now?
J. Lee Rankin: Well, as to those who are members and apply for a passport for instance, you have the problem of whether or not there is a law outstanding at that time that then was -- was triable which is the constitutional right to having a passport and how you will interpret that provision and -- and how the application of the regulations to that provision might be made. I think that those questions, according to your holdings in the past and all you've reserved until they come before you with a Party who was asking for that particular relief. Well, then when some organization claims it on their behalf, I don't think that any of your cases would sustain your -- a passing upon that kind of question in this context. Now, time after time, people appeared before this Court asking you to pass on constitutional questions. You say we'll never reach that question because you have to and it seems to me, all of those sanctions would have to be treated under those holdings as you adhered to when they come up, depending upon on the context in which they're presented and not reaching out to get them decided in this case when they're not necessary.
John M. Harlan II: Alright, this is the question originally. Now, they say this is the question, a part of the Constitution attack here (Inaudible) the -- that this (Inaudible), it's part of the Constitution in terms under registration provision.
J. Lee Rankin: Yes, but it doesn't appear that it's necessary to a decision in this case that those sanctions be passed upon now until that particular case comes up, just like in the Holding Company Act when the death sentence provisions were passed upon when they came up by an independent procedure.
Hugo L. Black: As I recall it (Inaudible) that -- that the -- as I recall it, the basic idea of inseparability is one of them. If we look to see, we'll have enough time. And we have certain things that apply to a part of the Act, as I see it, (Inaudible). You can't get to various parts of it (Inaudible), except there has to be one paragraph that may have stated, the Communist Party requirement, could stand up to something (Inaudible) or statement where you register under this Act.
J. Lee Rankin: Yes, Mr. Justice --
Hugo L. Black: What if they would -- you thing that was a good decision for the no name, nor anyone would take somebody's statements (Inaudible) with the Communist Party's statement, now, with registration. If you're asking (Inaudible) orders for that, do you say that's one thing that's a bit of -- that that could -- if you make the standing alone, is that what you (Inaudible)
J. Lee Rankin: Well, I think it's clear they did.
Hugo L. Black: What would they get Mr. Solicitor General if they all have from the act of local -- of an action and say it's Communist Party (Inaudible) without any -- any officers (Inaudible)
J. Lee Rankin: Well, you see the act provides for the registration without this kind of a hearing too, voluntary registration and the Congress was willing and happy to have that if they could get it.
Hugo L. Black: To have what?
J. Lee Rankin: A voluntary registration without any trial merely a -- a mere recognition by the Party.
Hugo L. Black: To that effect, (Inaudible)
J. Lee Rankin: Yes.
Hugo L. Black: It's all they wanted.
J. Lee Rankin: They -- they -- no, not at all.
Hugo L. Black: Well, do you think -- do you think it's anybody that was (Inaudible), they have much confidence. As in that, provided nothing in the file in the paper by somebody and signed, maybe by (Inaudible), it has something to Communist Party to statement of registering. Is that what the argument you made just today (Inaudible), I think part of this.
J. Lee Rankin: Well, I don't want to be misunderstood to say that they need a responsible act which --
Hugo L. Black: I'm not talking about being responsible. You just suggest it in a way that it would be a responsible action. You just -- if they just emphasized statements, pre registering. That does have -- under the act, you could include the statements insofar as the (Inaudible) one of them is that and the other was (Inaudible)
J. Lee Rankin: All I can say is what Congress did say and it was -- it very -- it very clearly said that they could satisfy the requirements of registration by coming forward itself without a trial or hearing or anything else and say, "We do register." That was one particular section of it and they wanted that, and it meant a lot because it would be a recognition that this party --
Hugo L. Black: But on your -- on your argument before to this case, I assume that everything they say is standing -- that we consider nothing else in the world except one provision, it means no more than that pre registering. And we say it's best that the separable parties and that makes it -- we had the (Inaudible) and that would be the -- we can (Inaudible) it to that is fairly treatment, an act of Congress (Inaudible)
J. Lee Rankin: Well, I didn't say it's --
Hugo L. Black: How about 10 years, in separate facts.
J. Lee Rankin: I didn't mean to say that that is the only Party that the Government is contending as valid.
Hugo L. Black: I understand that.
J. Lee Rankin: The Government is contending for all of that but it does take the position that -- that with the separability clause, you take section by section and see what you can sustain under the law and that it was -- would satisfy one of the purposes of Congress. It's very important to have them just come forward and say, "We register with nothing more." Another purpose was to get information in the registration statement and I think you can properly and should consider that separately -- separately. And that the Government can ask questions and they don't have to answer, which this Court has said. They can say this will incriminate us, we don't answer or would tend to incriminate.
Hugo L. Black: Your argument (Inaudible) that we should consider it all (Inaudible) on the question of (Inaudible), it's under attack.
J. Lee Rankin: Well, I -- only make that argument and saying, if you find that they can't do more, you can say that much is valid, but I don't want to be misunderstood to say it that I -- I'm not urging that you find much more than that valid. But I say that Congress said and I can only resort to their words, and I think the history is plain and I think the Court in this case, Electric Bond and Share, said, "We turn to that language and it was contended by counsel that you look at the legislative history and Congress wouldn't have -- have urged any -- passed such a bill with just the registration." That same argument was made and they said, "Look at the legislative history," and the Court said, "Look at the language that Congress said."
Hugo L. Black: And they have then resolved the question of whether or not that would confiscate their properties at a reasonable familiarity than the -- and I do not believe that it was impossible to say at that time under the Act (Inaudible) where they confiscated enough -- it confiscate, once they found out how they did it. Therefore, it was the Government but I understand that it was far more subject to the matter there.
Felix Frankfurter: Could I ask you -- inappropriate --
William O. Douglas: (Voice Overlap) and put down ultimately to the question, I suppose and in these case, of whether any words of the Electric Bond and Share opinions I have used, the various parts are so interwoven that you -- you must know how to disposes of the one question of treatment or treat more than just that one (Inaudible)
J. Lee Rankin: Yes, Mr. Justice.
William O. Douglas: I think those words were interwoven.
J. Lee Rankin: I guess but -- I think that if you read that opinion and you examine it again, I'm sure you would agree that it was expressly said -- said by the Court, that the duty of the Court was to try see if it wasn't separable and make it such because Congress said so. That's where you start. You don't start in the other presumption. So it seems to me, with that kind of a presumption, if you have duty to see if you can't make any portion of it standup alone. Now, you might find you couldn't and that's something else again.
William O. Douglas: My difficulty is that once a registration statement of the form of -- prescribed by the Attorney General if filed with all the data, a lot of other things come into play. We know, state laws, loyalty boards, Boards of Education, state laws that disqualify people from holding though a certain jobs, would seem to come into play. There's a radiation from it that that is very pronounced, isn't that -- wouldn't that be true?
J. Lee Rankin: I think there is -- the radiation that you describe is involved in the Act. I think you could say that certain portions are valid without allowing the -- the other to come into play and that's what I mean by taking step by step to see whether it's here and if it is here, whether it's necessary and if it's invalid, you leave what you can to itself.
Felix Frankfurter: You see (Inaudible) as to these questions on the assumption that you will permit them that the legislative history of the Public Utility Holding Company has. Do you mean by that, the report doesn't -- submitting (Inaudible) Congress in the long, long debates in those (Inaudible) and I would like to ask you whether you think, and on reading those debates and those reports, you are prepared to say that Congress would've been satisfied that all Congress wanted to that elaborate process with which one is familiar in that particular legislation and that all that Congress wanted is to establish instant right, a letter saying I am the boss of this holding company.
J. Lee Rankin: Well, Mr. Justice Frankfurter, I can't answer the question with the assumption because I'm only familiar with the newspaper accounts at the time and I haven't examined that history. But from the newspaper accounts, it was clear that Congress wanted more and that was the argument that was made in this particular case and the Court rejected it saying, "We'll turn to the language of the separability clause that governs our duty and we'll follow."
Felix Frankfurter: Now, the next question I want to ask you, whether you think that with reference to the death sentence statute to the very main important which was involved in the death sentence statutes, whether you think there were no radiation with reference to that Act flowing from the fact of registration, whether the -- the opportunity to the -- in the national market, whether the relationship between either corporate bodies of the great Insul Empire, etcetera, etcetera. Whether no radiations in that situation?
J. Lee Rankin: Well, there's no question that there were on the burden of the argument of the petitioners in that case, was that the radiation for such that -- that registration in itself was part of -- only a part of what the Congress wanted and these other steps were up -- attached to it and bound to do them such injury. And of course, the recitals in the legislation, the purpose of it were the terrible evils that the Public Utility Holding Companies were to indicate what the Congress was trying to do. I think that was clear that there were plenty that would flow from the mere registration and the filing of the registrations.
Hugo L. Black: Plenty of what?
J. Lee Rankin: Plenty of radiations as to other effects.
Hugo L. Black: What injury? What constitutional injury (Inaudible) think can find it that's declared to them of that by confiscation of the property if -- if they meant to choose, provided in the Act to abolish the (Inaudible)
J. Lee Rankin: Well, when you say except that, that's pretty involved in the Section.
Hugo L. Black: But what if anything else but that?
J. Lee Rankin: No, but they argued that they were taking their life away and taking their properties --
Hugo L. Black: Yes, that's right. That's right.
J. Lee Rankin: -- in effect and all of these property would be destroyed of tremendous values.
Hugo L. Black: Can you think of any way that their property would -- would be taken except by registration? Can you think -- would that have barred them from using the (Inaudible)? Would it have barred them from getting acted up? Would it have destroyed them, though financially to mere registration?
J. Lee Rankin: The failure to register add a penalty that they couldn't use the mails and that was upheld, right in the same case.
Hugo L. Black: Yes, but they -- they got -- they got around that by registering.
J. Lee Rankin: Well, that was --
Hugo L. Black: What -- what would follow -- what would follow if they register, that would be dangerous to this? Would they lose the right if they registered? To a -- in fact there are so many things, I can't remember them all, but was there any, as to their restraint of possible (Inaudible), the kind that there is here. They would suffer from the mere acts of registration.
J. Lee Rankin: Well, in the climate of those days, I'm sure that registration --
Hugo L. Black: I'm not talking about the climate. What did the Act provides --
J. Lee Rankin: Well, registration would --
Hugo L. Black: -- that we've done to them by merely registering?
J. Lee Rankin: Registration in itself, Mr. Justice Black, would have all of the reflection and the bad effects of being a Public Utility Holding Company --
Hugo L. Black: Would it bar -- would it bar them from using mails?
J. Lee Rankin: Well, if they fail to register --
Hugo L. Black: I'm talking about registration.
J. Lee Rankin: Well, but I think you (Voice Overlap) seen in the others.
Hugo L. Black: What would've happened to them -- what was the injury? Is it -- is it clear to them by registering under that Act by registering alone? What property would have been taken from them? Would they have lost the -- the various lives of tax deductions, or any of the things like that that have provided them this Act by registering?
J. Lee Rankin: Well, I think the registration would be an acknowledgment that was involved in the -- in the other files.
Hugo L. Black: Well, I -- I understood you to say the separate and that Court held that was separate. It wouldn't involve and they could attach that later. By registering, they did not injure themselves. According -- under the constitutional claims there, they didn't think it barred them from all these things. It's barred them from injury.
Felix Frankfurter: Practically, what would have happened? The fact that --
Hugo L. Black: Yes, and I -- I'm not --
Felix Frankfurter: -- if anything have happened --
Hugo L. Black: I'm not speaking about the truth.
Felix Frankfurter: -- administering into will be that. Would he -- nothing would have happened.
J. Lee Rankin: No, (Inaudible)
Felix Frankfurter: It's market is financing one of those and I'm just -- just saying that (Inaudible) will be call on just the same. The evaluation of it is changed, would've been just the same?
J. Lee Rankin: Well, the claims were that as immediately as the one that registered, they would lose all the tremendous values.
Hugo L. Black: I'm talking about is, what does the Act provide by law that could be done to them, the way they (Inaudible) from doing anything of any kind or any nature by registering. What did the act say, will be a legal consequences that will destroy your business by mere registration.
J. Lee Rankin: I don't think the Act said in itself that by registration, there would be further consequences. Now, in the same case law, the Court said that the registration was statement is also valid separately. And they -- and that certainly would reveal all kinds of things that would have damaged them and adversely affected the values of their properties. It isn't personal rights but it is property rights that they were contending for.
Hugo L. Black: As a matter of law.
J. Lee Rankin: It's very real.
Hugo L. Black: It is a constitutional right if they are (Inaudible)
J. Lee Rankin: Yes.
Hugo L. Black: I'm -- I'm -- It's not what I'm -- not what I'm talking about. I'm talking about the legal consequences of the registration. Here, you admit, I thought they would be barred from various things that you get practical (Inaudible) what other (Inaudible)
J. Lee Rankin: Well, they would --
Hugo L. Black: When -- when -- why else would it be (Inaudible) registering? They would not register alone.
J. Lee Rankin: They would be barred from getting the contributions from government employees and they would also have to make a disclosure on their -- their label, their publications that they were communist -action organization. That much they would also have.
Hugo L. Black: Acted up to the (Inaudible)
J. Lee Rankin: Yes and the tax deduction of course, were a matter of grace (Inaudible) and whether they were entitled to exemptions and on behalf to --
Hugo L. Black: So that's separation here, treating this as the only thing that we consider, these consequences don't come which are incomparably away from the legal -- legal consequences provided by the Act and those that were the form -- that would have (Inaudible) on the whole sense.
J. Lee Rankin: I want to try to answer your question frankly, Mr. Justice Black.
Hugo L. Black: If that's not correct, I'd like to know why.
J. Lee Rankin: You're treating the registration as being -- as being a separate part when this case treats both the registration and the requirement of a registration statement as being separable parts that could be sustained separately.
Hugo L. Black: I'm talking -- what I'm talking about here is, is it not – is it not true that if they had merely come up and say, "Sign a statement or somebody's going to pay for it because we probably have thought you appeared here by race." Would that -- are there any consequences such as acts of the Government and so forth that would have to be a part of (Inaudible) under the Act which would practically destroy their ability to continue what they're doing of the Party. That was not legal consequences under the wholly (Inaudible) of the Act on registration alone.
J. Lee Rankin: I think there is left, the distance between the two.
Hugo L. Black: Do you see this claim that, there's no relevance.
J. Lee Rankin: No, I -- I do think, Mr. Justice Black, that it's unreal to say that these people weren't -- wouldn't be hurt under the Public Utility Holding Act by a registry, but it's not --
Hugo L. Black: Well, they're about to have certain by passing the Acts.
J. Lee Rankin: Well, it is not the legal consequence that you're asking about but certainly, the mere fact that registering would have its impact upon the value of all their property.
John M. Harlan II: In all of the questions, whether we decide the sanctions now or whether of the statute that he can build, whether values has a priority to impose the elements -- the elements of --
J. Lee Rankin: Well, the ultimate question of whether if you will abstain.
John M. Harlan II: If the sanctions are good and Congress had the power to pass on the outlawry claim, has no dependable distance to that saying.
J. Lee Rankin: hat's right, Mr. Justice.
John M. Harlan II: So that the ultimate question whether we review the sanctions as it is viewed now or whether we view them piecemeal as they arise, ultimately, the question you have to decide in either instances whether the sanction is justifiable to -- to his constitutional (Inaudible) in this sense.
J. Lee Rankin: That's right.
John M. Harlan II: Isn't it?
Hugo L. Black: And view all of the sanctions together, amounting to the outlawry, whether you call it so or not, if he had a question of outlawry.
J. Lee Rankin: I don't think so, Mr. Justice.
Hugo L. Black: Even if all of it amounts to that?
J. Lee Rankin: No because -- because I'm saying you slice off one-half from another --
Hugo L. Black: Yes, yes, as I understood.
J. Lee Rankin: -- you may not agree with that but I'm trying to make it clear, what I think the Congress said and if you think that out of eight sanctions, eight --
Hugo L. Black: Well, the reason I asked that before is, you answered the question which said the outlawry would have nothing to do with the -- all the claims and is a matter of -- you answered that here and as I understand you to make your -- make your claim. But -- the question would still remain if all the sanctions to that -- and as well as all of them amounts on outlawry of all the activities of a political party and whether that could be constitutionally be done.
J. Lee Rankin: Well, I didn't understand the question in that way. I think that if you would say in -- in your question as I understand -- your question now that the accumulation of all of them makes it impossible for them to do any lawful acts.
Hugo L. Black: That's right.
J. Lee Rankin: Then you still have that problem. I agree that you would.
Hugo L. Black: Would -- would --
J. Lee Rankin: But I don't agree that that problem is in the case because I -- I contend, on behalf of the Government that this is not lawful action and I say it's comparable to your situation in an antitrust case where there is a conspiracy, say, a group get together or by persons and they agree in writing to conspire to restrain trade and they put down the various acts they're going to take and amongst that are a number of acts that are lawful that no one could take offence to but they will contribute to the conspiracy and if they proceed to do any of those acts, this Court has said, "You can't proceed to do lawful acts to accomplish an unlawful purpose." Now, you might not agree that that is the -- what we have before the Court here, but that is the concept and I think it's a valid one. And I think that when they take peace for instance or when they say, "In Soviet Russia today we have a free press." They're not talking the same language that we are and when they say that kind of thing or when they say they're -- they have peace, they're for peace, they use that as a means to accomplish their -- their objective and their purpose to support this foreign power and you can't use lawful means for that illegal purpose. Now, that's the difference whether you agree with it or not, but I'm trying to point out and I don't think that you can use advocacy either for an unlawful purpose if you tie them together, trying to carry out that unlawful purpose. I think that's the problem in the case.
Felix Frankfurter: That -- I meant to ask you just for clarification in view of your answer to Justice Harlan's question, namely, whether isn't it a fact that the question on this separability gets down to whether the Court decides the matter now or later. And use, if I may take them, if I correct it said, yes, it does get down with the Act. And I don't want to stop this but the fact that it may happen to decide it later, justify deciding it now.
J. Lee Rankin: Well, all I know is what I read in your cases in this Court and constantly, those cases said, "You don't decide constitutional questions until you reached them."
Hugo L. Black: Not as a matter of choice but as a matter of usage.
J. Lee Rankin: That's right. In principle to have them before you in that form that you'll consider this. And I think time after time, you've said that not to instruct the lawyers but because it's basic to the function and to the duty that you perform on behalf of the country.
John M. Harlan II: And Suppose the assumption to the that is here now, whether you carve it up or (Inaudible) up or you could package it that denies the distinguished constitutional question that the individual members, independently in the organization that were raised. It's a different problem. But the First Amendment question is right here whether you carve it up or whether you deal with it as a package in here.
J. Lee Rankin: I think I can --
John M. Harlan II: So you're not postponing any First Amendment question.
J. Lee Rankin: I said that a number of times, Mr. Justice Harlan but I wasn't saying the First Amendment question was not here.
John M. Harlan II: Yes.
J. Lee Rankin: But I did want to make it clear on the other constitutional questions if they're properly here. I'm not saying this Court shouldn't decide --
John M. Harlan II: Wouldn't you say -- wouldn't you say that their summary of this whole discussion is that either courts with a permissible cause for the Court to adopt, the Court of Appeals shows to regard this as a package and their -- their view can be expressed -- that judgment to be equally well postpone adjudication? And could adjudicate the sanctions if you wished to, but either course would be permissible.
J. Lee Rankin: But the fact that the Court of Appeals adopted, shows that other people disagree but the Government does not think they're here now.
Felix Frankfurter: But that isn't what was done when we said and ruled in the Electric Bond and Share. It is not a choice. It doesn't (Inaudible) to the whole Court to the legal instructions and said when -- when validity is in question, divisibility and not integration in the (Inaudible) and I don't know what it means to say the First Amendment to could (Inaudible) what you want. It's here after requiring it to registration by the Communist Parties.
J. Lee Rankin: That's right.
Felix Frankfurter: And everything that derived from that in relation to the First Amendment could (Inaudible) and to talk at large that the First Amendment could see it, it is not analyzing the problem as I see it. A First Amendment problem is here but not the First Amendment problem (Inaudible)
J. Lee Rankin: Mr. Justice Frankfurter, I wanted to be clear that I was not saying to the Court there was no First Amendment problem before the Court. But I do say that it is limited, and should be taken step by step as to every single respect to it.
Felix Frankfurter: That means, as I understand you that First Amendment claimed by individual on the separability clause not --
J. Lee Rankin: That's right. That's our position.
Hugo L. Black: Do -- do the order require individual (Inaudible)
J. Lee Rankin: Not at this point.
Hugo L. Black: What would you say about an individual?
J. Lee Rankin: It directs the Party to register. That's the effect of the --
Hugo L. Black: (Inaudible) can you think off?
J. Lee Rankin: You -- you see the -- the whole Act that I was trying to describe is conceived of the idea of reserving the question of the individuals and the individuals, when the Party has to act, then are given a time in which to try to get out of the Party if they decide to do so.
Earl Warren: Mr. Abt.
John J. Abt: Thank you Mr. Chief Justice. May it please the Court. Yesterday, an answer to a question from Mr. Justice Harlan, I stated that the question of the privilege would drop out of the case if the Act could be construed as permitting the filing of an unsigned registration statement. I was wrong. The question would still remain on the case because Section 7 (d) requires a statement to list the names of all officers and members of the organization, and Section 15 (b) punishes omissions from the statement. Thus, if an officer or a member of petitioner prepared a statement, he would be obliged to incriminate himself by listing his name as such even if he didn't sign the statement. Again, that the state -- statement was submitted by a lawyer, as Mr. Rankin suggested, the lawyer would have to get the names of the officers and members from one of them and the latter would have to incriminate himself by furnishing his name to the lawyer for inclusion in the statement. Hence, there is no escape in this case from a question of the privileges.
Hugo L. Black: (Inaudible)
John J. Abt: Someone would have to give him the books and in doing so, identify himself as an officer or a member of the organization who had possession of the books and that in itself would be the findings.
Felix Frankfurter: But to say this, would you say the parties hopes he hasn't surrendered them.
John J. Abt: We do -- we will examine our brief on the question of wide services in the discussion length during Mr. Rankin's argument, I think you'll find that -- and distinguished by them -- let's. I'd like -- I only have a -- what?
Felix Frankfurter: But how do you distinguish it?
John J. Abt: I have only one moment, Mr. Justice Frankfurter and I'd like to come to the second point. Mr. Rankin urges that the Court should not pass upon the sanctions now but should await criminal prosecution for their violation. But once the order is affirmed, the sanctions have immediate and devastating consequences from the organization by writing that the way its members through making them ineligible for jobs, passports, making them subject denaturalization of what not, and drives away its contributors and supporters and that it even drives away its potential audience. Thus, if the sanctioned -- as that aren't passed upon now, the patient will die before the doctor arrives. The organization will be destroyed before the validity of the sanctions would have passed upon and in this aspect this case is entirely different from Bond and Share. The heart of the Public Utility Holding Company Act was the so-called death sentence of Section 11. Of that which required, under certain circumstances, public utility companies, when ordered to do so by the SEC to dispose off their operating companies. But that this sentence never came into operation without an administrative hearing before the Section, with all kinds of opportunity for judicial review. And when Mr. Justice Frankfurter used the Court in your time have finally got around to testing on the validity of a sentence. You were reviewing an administrative determination made after an administrative hearing and the judicial review in the Court of Appeals.
Felix Frankfurter: Aren't we reviewing here?
John J. Abt: Here -- I could --
Felix Frankfurter: Aren't we (Inaudible) here the determinations of the Board and men of the Court?
John J. Abt: Yes, but they're quite different, Your Honor. Here, the sanctions of the Act automatically go to effect as a result of the registration order. In Electric Bond and Share, the registration order was a first step and the Court -- Mr. Justice Hughes discussed the so-called incidence of registration. What he didn't discuss and what he said were reserved for later, was a death sentence which didn't go into effect as a result of registration, didn't go into effect until there was a full hearing before the Section -- an order by the SEC and judicial review. That's the difference.